0              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT



                           No. 01-30117

                         Summary Calendar


VELMA NUCKLEY, Individually and as surviving spouse of Felix
Edward Nuckley, Jr.; ROBERT JAMES NUCKLEY;
KEVEN JOSEPH NUCKLEY,
                                        Plaintiffs-Appellants,

                              versus

VOLVO TRUCKS NORTH AMERICA INC.; Etc.; ET AL.,
                                        Defendants,

THE HEIL COMPANY,
                                          Defendant - Appellee.




          Appeal from the United States District Court
              For the Middle District of Louisiana
                      USDC No. 98-CV-1040-C

                           May 31, 2001

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Appellants ask us to overturn the district court's grant of

summary judgment, asserting the presence of material fact disputes.

We are unpersuaded and now affirm.

     Felix Nuckley was employed in the fleet maintenance division

of Waste Management, Inc. On December 3, 1997, Nuckley attempted to

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
replace a seal or gasket on the tailgate of one of WMI's garbage

disposal trucks. The body of the truck was manufactured by Heil

Company. To replace the seal, the tailgate must be raised and held

in an upright position. In lieu of the prop (or stand) recommended

in   the   Heil   manual   accompanying   the   truck   body,   Nuckley   had

fashioned a stand from scrap pipe. On the day of the events in

question, Nuckley enlisted a co-worker to assist him in using this

pipe to hold the tailgate open while he undertook repairs. While

the co-worker was on break, the tailgate fell on Nuckley, pinning

him to the truck. He subsequently died of his injuries.

      Nuckley's widow and children filed suit in federal court,

alleging violations of the Louisiana Products Liability Act. The

Act provides that a manufacturer is responsible for damages caused

by an unreasonably dangerous product "when such damage arose from

a reasonably anticipated use of the product . . . ."1 The district

court granted summary judgment in favor of Heil, finding that

Nuckley's actions did not constitute a reasonably anticipated use

of the truck body.2

      The evidence amply supports the court's conclusion. Heil

provided its customers with detailed instructions regarding the

kind of prop that was necessary to hold open the tailgate. The Heil

      1
          La. R.S. 9:2800.54(A) (2001).
      2
       See Kampen v. Am. Isuzu Motors, Inc., 157 F.3d 306, 309 (5th
Cir. 1998) (en banc) (holding that a court need not address whether
a product is "unreasonably dangerous" if it first determines that
the damage did not arise from a "reasonably anticipated use").

                                     2
manual also included warnings regarding the danger of physical harm

from incorrect use of equipment.3 Moreover, the undisputed evidence

reveals that the entire crew of waste management maintenance

workers - including Nuckley - had been instructed to use only a

prop fashioned according to the specifications contained in the

Heil manual.4 Nuckley himself had constructed four such props. In

addition, the danger associated with wedging a 26-inch pipe in the

tailgate opening should have been obvious to a reasonable person.5

     Appellants    can   point   to       no   contrary   evidence.   While

Appellants' expert testified that movement of the truck could tip

the prop specified in the Heil manual, there was no evidence that

the truck was moved in this case. Nuckley's use of a 26-inch piece

of scrap pipe is not a reasonably anticipated response to the

danger of tipping alleged by the expert. Despite the standard of

review applicable to this case,6 we can not discern a genuine issue

of material fact. We therefore AFFIRM the district court's ruling.

     AFFIRMED.


     3
         See id. at 313-14.
     4
      See Hunter v. Knoll Rig & Equip. Mfg. Co., 70 F.3d 803, 808-
10 (5th Cir. 1995) (reversing jury verdict on a finding that
plaintiff's actions were contrary to industry practice and occurred
in the face of an obvious danger).
     5
       See Lockart v. Kobe Steel Ltd. Const. Machinery Div., 989
F.2d 864, 868-69 (5th Cir. 1993) (affirming summary judgment under
the Act based, inter alia, on presence of obvious danger).
     6
       See Fed. R. Civ. P. 56(c) (2001); Celotex Corp. v. Catrett,
477 U.S. 317 (1986).

                                      3